Exhibit 10.34

LOGO [g272748g19t72.jpg]

Memorandum

 

To    Employees with Outstanding Equity Awards    From    John Berisford Dept.
      Dept.    Human Resources Location       Location    1221 – 49th Floor
Subject    Equity Enhancements Under the Growth and Value Severance Program   
Date    January 25, 2012

This memo under the Growth & Value Enhanced Severance Period which is scheduled
to run through December 31, 2012, describes important enhancements to the
treatment of outstanding equity awards. No action is required by an employee for
these changes to take effect. Employees should keep this memorandum with other
equity award documentation.

We previously announced the Company’s Enhanced Severance Program for U.S.
employees in connection with the Company’s Growth and Value Program for U.S.
employees (the “GV Severance Program”). The GV Severance Program generally
provides enhanced severance pay and benefits (“Enhanced Severance”) for U.S.
employees who receive written notice from the Company of an involuntary
termination of employment other than for Cause during the period beginning on
January 1, 2012, and ending on December 31, 2012 (the “GV Period”).

The GV Severance Program also provides enhancements to Stock Options,
Performance Share Unit awards, Restricted Stock Unit awards and any Special
Restricted Stock grants previously granted that are outstanding as of January 1,
2012, if an employee’s employment ends under circumstances entitling the
employee to Enhanced Severance. We refer to these as the “Equity Enhancements”.

Employees should consult the severance plan in which they participate to
determine when and if Enhanced Severance will be payable. The purpose of this
memorandum is to describe the Equity Enhancements that apply if Enhanced
Severance becomes payable to an employee.



--------------------------------------------------------------------------------

When is an employee eligible for the Equity Enhancements?

U.S. employees will be eligible for the Equity Enhancements only if their
employment with the Company ends under circumstances entitling the employee to
Enhanced Severance under the severance plan in which he or she participates. As
a general matter, Enhanced Severance will only be payable if an employee is
notified of an involuntary termination of employment other than for Cause during
2012 and the employee satisfies the payment conditions in the applicable
severance plan. Employees must consult the terms of the applicable severance
plan to determine the circumstances under which the employee would be eligible
for Enhanced Severance.

Non-U.S. employees will be eligible for the Equity Enhancements if they are
notified during the GV Period of a termination of their employment in a manner
that entitles them to severance under the applicable plan or local law.

Which equity awards are covered by the Equity Enhancements?

The Equity Enhancements apply to any Stock Options, Performance Share Unit
awards, Restricted Stock Unit awards and any Special Restricted Stock grants
previously granted by the Company and outstanding as of January 1, 2012 (the
“Covered Equity Awards”). Awards granted after that date will not be Covered
Equity Awards and will not benefit from the Equity Enhancements, unless the
Company’s Compensation and Leadership Development Committee (the “Compensation
Committee”) elects in its sole discretion at the time of grant to have the
Equity Enhancements apply to these awards.

What will happen to the Covered Equity Awards if an employee’s employment is
terminated under circumstances entitling the employee to Enhanced Severance?

If an employee is entitled to Enhanced Severance as a result of an employment
termination, or a non-U.S. employee is entitled to severance under applicable
local law or local severance plan (a “GV Termination”), then the following
Equity Enhancements will apply to such employee’s Covered Equity Awards:

 

  •  

Stock Options will vest in full and will remain exercisable for six months
following the end of the employee’s separation pay period, unless the employee
is eligible for Normal Retirement or Early Retirement, in which case the
employee’s Stock Options will remain exercisable for the remainder of their
original terms. In no event will the Equity Enhancements result in a Stock
Option remaining exercisable for longer than its original term.

 

  •  

The 2010 Performance Share Unit awards will remain outstanding and will be paid
on or before January 15, 2013, based on performance through the applicable
Maturity Date, as if the employee’s employment had not terminated.

 

-2-



--------------------------------------------------------------------------------

  •  

The 2011 Performance Share Unit awards will remain outstanding and will be paid
on or before March 15, 2014, based on the performance through the applicable
Maturity Date, as if the employee’s employment had not terminated.

 

  •  

Restricted Stock Unit awards will remain outstanding and will be paid on the
Payment Date specified in the applicable award terms and conditions, as if the
employee’s employment had not terminated.

 

  •  

Special Restricted Stock grants will vest in connection with the GV Termination,
and the Company will withhold at the time of vesting a sufficient number of
shares of Restricted Stock to satisfy applicable federal, state and local tax
withholding requirements. The shares of Restricted Stock remaining after such
tax withholding will continue to be non-transferable until the end of the
Restriction Period specified in the applicable award terms and conditions

Will an employee be required to sign a Release in order for the Equity
Enhancements to apply in the event of a GV Termination?

Yes. In order to receive the Equity Enhancements, an employee will be required
to sign and deliver an irrevocable release to the Company in the event of a GV
Termination. The release must be delivered in the form and manner contemplated
by the severance plan in which the employee participates.

If an employee is eligible under the applicable severance plan to receive
Enhanced Severance as a result of a “Good Reason” resignation, will the employee
also be eligible in that situation for the Equity Enhancements?

Yes. However, employees should consult the terms of the applicable severance
plan to determine the circumstances under which a Good Reason resignation is a
basis for Enhanced Severance.

What happens if there is a change in control during the GV Period prior to a GV
Termination?

If, during the GV Period, there is a change in control of the Company (as
defined in the applicable plan and award terms and conditions) prior to an
employee receiving or providing written notice of GV Termination, the employee
will no longer be eligible for the Equity Enhancements. In such instance, the
Covered Equity Awards will receive treatment under the change in control
provisions of the applicable plan and award terms and conditions.

 

-3-



--------------------------------------------------------------------------------

What happens if there is a sale or divestiture during the GV Period?

Similarly, if an employee’s employment with the Company is terminated during the
GV Period in connection with a sale or other divestiture (including a spin-off)
of the subsidiary, business unit or division with which the employee is employed
or performs services, the Equity Enhancements will not apply to the Covered
Equity Awards. In such instances, the Covered Equity Awards will be treated in
accordance with the applicable plan and the terms and conditions of the award or
as otherwise determined by the Compensation Committee in connection with the
transaction.

Is an employee required to take any actions in order to become eligible for the
Equity Enhancements to apply to the Covered Equity Awards?

No. This memorandum amends the Covered Equity Awards and no further action is
required by an employee for the amendments to apply to these awards. Any
ambiguity or question of interpretation arising from the application of the
Equity Enhancements to the Covered Equity Awards will be resolved by the
Compensation Committee and will be binding on employees and the Company.

Who do employees call if they want more information?

If employees have any questions regarding the GV Severance Program or the Equity
Enhancements or would like a copy of the severance plan applicable to the
employee, please contact Christine Tierney, Manager, Executive Compensation at
Extension 1-2925.

Except as set forth in this memorandum, all other terms and conditions of the
Covered Equity Awards remain in full force and effect.

 

-4-